United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Brooklyn, NY,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 17-0252
Issued: August 15, 2018

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On November 15, 2016 appellant filed a timely appeal from a September 21, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). By that decision, OWCP
denied appellant’s claim for compensation (Form CA-7) for total disability commencing June 13,
2016, finding that the medical evidence of record was insufficient to establish disability causally
related to the accepted right wrist condition. The Board assigned the appeal Docket No.
17-0252.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision.
On February 28, 2016 appellant, then a 48-year-old mail handler filed an occupational
disease claim (Form CA-2) alleging that factors of his federal employment resulted in a right
wrist injury. He related that he initially became aware of this condition on April 6, 2015 and
related it to factors of his federal employment on May 8, 2015. Appellant stopped work on
May 7, 2015 and did not return. On June 10, 2016 OWCP accepted the claim for right wrist
ganglion cyst. Appellant subsequently filed a claim for compensation (Form CA-7) on July 8,
2016 for temporary total disability for the period June 13, 2015 through July 8, 2016. He
submitted several reports by Dr. William J. Lackey, a Board-certified orthopedic surgeon, to

support his claim for disability. However, by its September 21, 2016 decision, OWCP denied
appellant’s disability claim for the period beginning June 13, 2016 and continuing after
analyzing Dr. Lackey’s reports and without addressing the period of disability claimed for the
year prior, i.e., commencing June 13, 2015. Moreover, there is no indication in the record that it
was either further developing that portion of appellant’s claim, or that it planned to further
develop that portion of appellant’s claim.
The Board finds that by adjudicating only a portion of appellant’s claim for disability,
commencing June 13, 2016, as opposed to June 13, 2015, would result in piecemeal adjudication
of appellant’s claim. To consider appellant’s appeal in piecemeal fashion, as presented to the
Board, could result in further inconsistent results.1 It is the Board’s policy to avoid such an
outcome.2 In order to avoid piecemeal adjudication and inconsistent results, the Board will set
aside OWCP’s September 21, 2016 decision and remand the case to OWCP to adjudicate
appellant’s claim for compensation for disability commencing June 13, 2015 and continuing.
Following such further development as deemed necessary, OWCP shall issue a de novo decision
on appellant’s claim for total disability. Accordingly,
IT IS HEREBY ORDERED THAT the September 21, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: August 15, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

1

See A.B., Docket No. 17-1480 (issued June 8, 2018).

2

Id.; see also William T. McCracken, 33 ECAB 1197 (1982).

2

